Citation Nr: 1732436	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  04-41 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for migraine headaches for the period prior to September 6, 2006.

2. Entitlement to a rating in excess of 30 percent for migraine headaches from September 6, 2006.

3. Entitlement to a rating in excess of 10 percent for a cervical spine disability for the period prior to July 29, 2003.

4. Entitlement to a rating in excess of 20 percent for a cervical spine disability from July 29, 2003. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1987. These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2002 and June 2003 rating decisions issued by the RO. The Board remanded the appeal in July 2012 and December 2016 for further development of the record.

In May 2012, the RO granted an increased 30 percent rating for the migraine headaches effective from September 6, 2006 and granted an increased 20 percent rating for the cervical spine disability effective from July 29, 2003. As higher schedular ratings for the migraine headaches and cervical spine disability are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was previously represented by Paralyzed Veterans of America, Inc. However, in May 2017, he granted a power-of-attorney in favor of Florida Department of Veterans Affairs. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In correspondence received in July 2017, the Veteran requests "to have a personal appearance with the Board of Veterans' Appeals at a Local Office (St. Petersburg VARO)." Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing in accordance with his request. The RO should notify the Veteran and his representative of the date, time and place of the hearing. See 38 C.F.R. § 20.704(b) (2016). After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

